Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
In the Amendment filed 09/30/2020, the following has occurred: claims 1, 3-4, 6-7, 9-11, and 13 have been amended and claims 8, 12, 19-25, and 30-40 have been canceled.  Now, claims 1-7, 9-11, 13-18, and 26-29 are pending.

Claim Objections
Claims 17-18 and 26 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from another multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9-11 each reference “the response rating.”  Each of these claims depend from claim 1 and there is no previous recitation of “a response rating.”  Therefore “the response rating” lacks antecedent basis in the claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 9-11, 13-16, and 27-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recite(s) receiving delivery parameters of an administered pharmaceutical agent to a user, receiving at least biometric response of the user, determining a compliance rating using at least one of the following: the delivery parameters of the administered pharmaceutical agent and the at least one biometric response. 
These limitations, as drafted, given the broadest reasonable interpretation, cover performance of the limitations in the mind of a user that constitute Mental Processes, but for the recitation of generic computer components.  For example, but for the recitation of “a computing device,” the receiving and determining steps could be accomplished by a user viewing the delivery parameters and biometric response information and making a mental judgment of compliance.  
Claims 2-5 and 13 further define the biometric response and pharmaceutical agent.  Therefore, these claims merely further define information that could be observed by a user and used to make a mental judgment of a compliance rating.  Therefore, these claims recite limitations that fall into the Mental Processes grouping of abstract ideas.
Claims 6-7 recite additional steps of determining the biometric response and a response rating.  These steps could similarly be carried out according to a user’s mental evaluation and are, therefore, Mental Processes.  Additionally, claim 6 recites sending an alert to a user which could be carried out manually by one user notifying another user.  Therefore, this step simply adds Certain Methods of Organizing Human Activity, which is also a category of abstract idea.
Claim 9 further defines the received response based on a response to an administered test.  Administering a test and receiving a response are steps that could be carried out manually through interactions between individuals.  Therefore, these steps simply add Certain Methods of Organizing Human Activity, which is also a category of abstract idea.
Claims 10-11 further recite additional data that is used to determine the response rating.  Therefore these claims also recite Mental Processes for the reasons set forth above.
This judicial exception is not integrated into a practical application because the remaining elements amount to no more than general purpose computer components programmed to perform the abstract ideas.  For example the claims recite “a computing device” that is used in determining the compliance rating.  The written description discloses that the recited computer components encompass generic components including “a telephone, a laptop computer, a tablet computer, a personal digital assistant (PDA), a digital camera or other image recording device, a gaming device, a desktop computer, a fitness tracking device, a digital display device, a docking station, or a security terminal or station.” (see paragraph 0047).  As set forth in the 2019 Eligibility Guidance, 84 Fed. Reg. at 55 “merely include[ing] instructions to implement an abstract idea on a computer” is an example of when an abstract idea has not been integrated into a practical application.  Additionally, the claim recites that the delivery parameters and biometric response are received from a “pharmaceutical agent delivery and biometric data acquisition device” and a “peripheral device.” However, these “devices” are merely recited as a source of the data.  Additionally, receiving data that is utilized in the compliance rating 
Claims 14-16 and 27-29 recite the same functions as claims 1-3 but in apparatus and computer program product form.  Therefore, these claims also recite abstract ideas that fall into the Mental Processes grouping of abstract ideas as explained above.  These claims also do not integrate the abstract idea into a practical application for the same reasons as explained above because they merely include instructions to implement the abstract idea on a computer.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration into a practical application, the additional elements are recited at a high level of generality, and the written description indicates that these elements are generic computer components.  Using generic computer components to perform abstract ideas does not provide a necessary inventive concept. See Alice, 573 U.S. at 223 (“mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”).  Additionally, receiving data over a network is insufficient to amount to significantly more than an abstract idea (buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014)). Thus these elements taken individually or together do not amount to significantly more than the abstract ideas themselves.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 9-11, 13-16, and 27-29 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by DiPierro, US Patent Application Publication No. 2014/0207048.
As per claim 1, DiPierro teaches a method comprising: receiving, from a pharmaceutical agent delivery and biometric data acquisition device, delivery parameters of an administered pharmaceutical agent to a user (see paragraph 0067; compliance unit collects data regarding administration of drug from delivery device); receiving, from the pharmaceutical agent delivery and biometric data acquisition device, at least one biometric response of the user (see paragraph 0078; delivery device records physical parameters of the user for correlation with treatment delivery); determining, using a computing device, a compliance rating using at least one of the following: the delivery parameters of the administered pharmaceutical agent and the at least one biometric response (see paragraphs 0072-0073; compliance data determined from collected data).
As per claim 2, DiPierro teaches the method of claim 1 as described above.  DiPierro further teaches the at least one biometric response includes at least one of the following: a galvanic skin response, a blood oxygen level response, a body temperature response, a heartrate response, a perfusion index response, a blood pressure response, a retina response, an eye movement response, an inhalation velocity response, an inhalation pressure response, an inhalation volume response, an expiratory velocity response, an expiratory pressure response, an expiratory volume response or an 
As per claim 3, DiPierro teaches the method of claims 1 as described above.  DiPierro further teaches the at least one biometric response to the pharmaceutical agent is measured by the pharmaceutical agent delivery and biometric data acquisition device during at least one of the following intervals: less than five minutes after taking the pharmaceutical agent, less than hour after taking the pharmaceutical agent, less than a day after taking the pharmaceutical agent, less than a week after taking the pharmaceutical agent or less than a month after taking the pharmaceutical agent (see paragraph 0071; physiological measurements are correlated in a temporal log with drug administrations, therefore, physiological measurements must be taken in close proximity to drug delivery. For example, paragraph 0089 describes correlating ongoing physiological measurements with treatment compliance data. Additionally, paragraph 0107 describes temporal increments within the half hour for monitoring physiological data in relation to therapy compliance).
As per claim 4, DiPierro teaches the method of claims 1 as described above.  DiPierro further teaches receiving at least one biometric parameter for a user, wherein the at least one biometric parameter for the user is measured by the pharmaceutical agent delivery and biometric data acquisition device before the pharmaceutical agent is administered to the user, wherein the 2 74944886.1U.S. Patent App. 16/789,220 Atty Docket No. 101974-650531 at least one biometric response and the at least one biometric parameter are used for revising the delivery parameter of the pharmaceutical agent (see paragraph 0092; collected data is used to modify the treatment protocol such as dosing amount, dose timing, etc.).
As per claim 5, DiPierro teaches the method of claims 1 as described above.  DiPierro further teaches the at least one biometric parameter includes at least one of the following: blood oxygen level, body temperature, heartrate, perfusion index, blood pressure, inhalation velocity, inhalation pressure, 
As per claim 6, DiPierro teaches the method of claims 1 as described above.  DiPierro further teaches determining whether the at least one biometric response for the user is within a range (see paragraph 0096; determines that a particular parameter (in this example craving) is still occurring despite treatment); and sending an alert to at least one of the user or a third-party if the at least one biometric response is not within the range (see paragraph 0096; support message transmitted to user).
As per claim 7, DiPierro teaches the method of claims 1 as described above.  DiPierro further teaches determining, using a computing device, a response rating using the at least one biometric response (see paragraph 0092; uses analysis of collected (including physiological data) to determine whether current treatment is successful).
As per claim 9, DiPierro teaches the method of claims 1 as described above.  DiPierro further teaches administering a test to the user (see paragraph 0070; the inquiry presented to the user is encompassed by the recited “test”); receiving at least one response to the test (see paragraph 0070; data collected in response to inquiry); and wherein the at least one received response for the test is used in determining the response rating (see paragraphs 0070-0071; determining whether treatment protocol is properly optimized is encompassed by determining the response rating).
As per claim 10, DiPierro teaches the method of claims 1 as described above.  DiPierro further teaches receiving a health record for the user (see paragraph 0073; receives patient data such as historical information); and wherein the health record is used in determining the response rating (see paragraph 0074; determining whether treatment should be modified or maintained is encompassed by determining a response rating).
As per claim 11, DiPierro teaches the method of claims 1 as described above.  DiPierro further teaches receiving data from at least one peripheral device (see paragraph 0073; receives data from 
As per claim 13, DiPierro teaches the method of claims 1 as described above.  DiPierro further teaches the pharmaceutical agent is at least one of the following: albuterol, albuterol sulfate, atropine sulfate, beclomethasone dipropionate, bitolterol mesylate, budesonide, formoterol fumarate, cromolyn sodium, desflurane, dexamethasone sodium phosphate, dornase alfa, enflurane, epinephrine, ergotamine tartrate, flunisolide, fluticasone propionate, fomoterol fumarate, halothane, iloprost, insulin, ipratropium bromide, isoetharine hydrochloride, isoflurane, isoproterenol hydrochloride, levalbuterol hydrochloride, metaproterenol sulfate, methacholine chloride, mometasone furoate, nedocromil sodium, nicotine, nitric oxide, pentamidine isethionate, pentetate calcium trisodium, pentetate zinc trisodium, pirbuterol acetate, ribavirin, salmeterol xinafoate, sevoflurane, tetrahydrocannabinol, tiotropium bromide monohydrate, tobramycin, trimcinolone acetonide, zanamivir, and combinations and derivatives thereof (see paragraph 0056).
Claims 14-16 and 27-29 recite substantially similar apparatus and computer product limitations to method claims 1-3 and, as such, are rejected for similar reasons as given above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Smith, International Publication No. WO 2013/071225, discloses a device for monitoring 	administering of medication and for modifying therapy based on results.
Braunstein, US Patent Application Publication No. 2013/0085780, discloses monitoring 	medication administration to calculate compliance rates and therapy success rates.
Nikander, True adherence with the Turbuhaler in young children with asthma, discloses a device 	attached to an asthma inhaler that collects regarding medication use to calculate compliance 	rates.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Luke Gilligan whose telephone number is (571)272-6770. The examiner can normally be reached Monday through Friday 8:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

C. Luke Gilligan
Primary Examiner
Art Unit 3626



/CHRISTOPHER L GILLIGAN/               Primary Examiner, Art Unit 3626